Citation Nr: 1043606	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, daughter


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran, his spouse, and his daughter testified before the 
undersigned Veterans Law Judge at an October 2010 hearing.

At his hearing, witnesses indicated that the Veteran disagreed 
with a July 2010 rating decision that reduced his rating for 
multiple scars, residuals of third degree burns involving his 
face, ears, arms, and chest with keloid formation and squamous 
cell carcinomas in the burn areas of the abdomen, back, left arm, 
and forearm, from 100 percent to 30 percent.  A notice of 
disagreement should be filed with the RO, in writing.  Therefore, 
the Board does not have jurisdiction over this issue, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, 
including PTSD.  The Veteran alleges that this resulted from an 
incident that occurred during his service when he was severely 
burned when a gun turret blew up close to him during combat.  The 
Veteran is presently service connected for scars that resulted 
from this injury.  

The Veteran's VA treatment records show that he has a prior 
history of "PTSD from World War II" that was diagnosed by a 
general practice resident physician.  However, he has not been 
evaluated by a psychologist or psychiatrist for this disorder and 
the basis for the resident's diagnosis was not set forth.  There 
is no description of the Veteran's symptoms and no indication 
that a comprehensive psychiatric evaluation by the resident 
physician took place.  

The Veteran denied receiving any treatment for PTSD at his 
hearing and his VA treatment records do not show that he received 
any treatment for PTSD.  

The Veteran was scheduled for 2 VA psychiatric examinations.  He 
failed to report for both.  Apparently, due to his age and 
physical infirmities, the Veteran was unaware of the importance 
of reporting for an examination in connection with this claim.  
At his October 2010 hearing, the Veteran indicated that he would 
now report for a VA examination if one was scheduled.  The Board 
therefore determines that the Veteran should be afforded another 
opportunity to report for a VA examination do determine whether 
he has PTSD, or any other psychiatric disorder, due to the events 
that occurred during his service.  The Veteran is advised that if 
he fails to report to this examination without good cause, his 
claim will be decided without the evidence that could have been 
obtained there from.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   The Veteran should be scheduled for a VA 
examination to determine whether he has PTSD, 
or any other psychiatric disorder, due to his 
service.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that the Veteran has a psychiatric disorder, 
including but not limited to PTSD, due to an 
event or events that occurred during his 
service, including the incident in which the 
Veteran was burned by an explosion from a 
turret.  The examiner should set forth a 
complete rationale for his or her conclusions 
in the report of examination.  If the 
examiner is unable to provide the requested 
opinion, he or she should explain why this is 
the case.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


